Citation Nr: 0933866	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability claimed as secondary to a service-connected lumbar 
disc disability.

2.  Entitlement to service connection for fibromyalgia 
claimed as secondary to a service-connected lumbar disc 
disability.

3.  Entitlement to service connection for chronic fatigue 
syndrome claimed as secondary to a service-connected lumbar 
disc disability.

4.  Entitlement to service connection for a generalized 
anxiety disorder claimed as secondary to a service-connected 
lumbar disc disability.

5.  Entitlement to service connection for a depressive 
disorder claimed as secondary to a service-connected lumbar 
disc disability.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June to November 
1989.  

The issues of the left knee, fibromyalgia and chronic fatigue 
syndrome come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the RO in St. 
Louis, Missouri, which, in pertinent part denied the claims.  
The generalized anxiety disorder and depressive disorder 
claims arise from a May 2007 rating decision of the St. Louis 
RO, which denied those claims.

The appellant requested a personal hearing before a Member of 
the Board at the RO in his June 2006 and March 2008 
substantive appeals.  The appellant withdrew the request in a 
May 2008 submission.  He requested instead a hearing before a 
Decision Review Officer.  He later withdrew that request in 
February 2009.  The Board may proceed.  38 C.F.R. 
§ 20.704(d).

The appellant brought a claim for a right knee disability 
when he brought his claim for a left knee disability.  The 
appellant initiated an appeal on the right knee claim in his 
November 2005 Notice of Disagreement.  The appellant failed 
to perfect that issue in his June 2006 Substantive Appeal; 
the issue is not before the Board.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he has a variety of disabilities 
secondary to his service connected back disability.  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The appellant was sent for VA examinations to determine 
whether his claimed disabilities were due to his service 
connected back disability.  These VA examination and opinions 
from March 2005 and February 2005, state that the additional 
disabilities were not caused by his back disability.  There 
is no indication that aggravation was considered.  As the 
examinations and opinions in this case do not address all 
possible theories of entitlement, they are inadequate.  The 
Board remands for examinations and opinions which address 
secondary causation and aggravation.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA 
examinations to determine whether the 
appellant's left knee, fibromyalgia, 
chronic fatigue, generalized anxiety or 
depressive disorders are as likely as not 
etiologically related to the appellant's 
service connected back disability, either 
by causation or aggravation.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


